Citation Nr: 0416154	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  00-12 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from December 1953 to October 1957, 
March 1958 to March 1962, and September 1962 to November 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In August 2003, a Travel Board hearing was 
held at the RO before the undersigned.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  The United States 
Court of Appeals for Veterans Claims (Court) and the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) have provided guidance regarding the notice 
requirements mandated by the VCAA.

Here, while the appellant has received some notice of the 
VCAA, all the technical requirements of the Federal Circuit 
and the Court do not appear to be met.  Inasmuch as the case 
is being remanded anyway, the opportunity presents itself for 
the appellant to receive notice in full compliance with all 
technical requirements.  

At an August 2003 Travel Board hearing the appellant 
testified that the veteran was receiving Social Security 
Administration (SSA) disability benefits.  The record 
includes the SSA award decision, but the RO has not obtained 
the medical records that were the basis for that award of SSA 
benefits.  Such records may contain information pertinent to 
the appellant's claim, and VA is obligated to obtain them.  
She further testified that the veteran received treatment 
from Dr. Meyer in Winston-Salem in 1981 for his anxiety 
disorder.  The SSA award decision references medical records 
from Dr. Meyer as an exhibit in the SSA claims folder.  This 
information may be pertinent to her claim, and VA is 
obligated to obtain it. 

Based upon the foregoing, this case is REMANDED to the RO for 
the following:

1.  The RO must review the claim file and 
ensure that all VCAA notice obligations 
are satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, and all other 
applicable legal precedent.  In 
particular, the RO should ensure that the 
appellant is advised specifically of what 
is necessary to establish her claim, the 
controlling law and regulations, what the 
evidence shows, and of her and VA's 
respective responsibilities in claims 
development, and that she should submit 
everything relating to her claim.  

2.  The RO should obtain copies of the 
medical records considered by SSA in its 
adjudication of the veteran's claim for 
disability benefits.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the matter on 
appeal.  If the benefit sought remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case.  The appellant and her 
representative should have the 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




